Title: From George Washington to an Unidentified County Surveyor, 12 February 1774
From: Washington, George
To: Unknown



Dear Sir
Mount Vernon Feby 12th 1774

Satisfied as I am, of the many application’s you must have had made to you, for assistants to Survey the Officers & Soldiers Lands undr the Proclamation of Octr 1763, I can not help taking the liberty of mentioning my Friend & acquaintance Captn Thos Rutherford to you, as one—To say anything in favour of a Gentleman, whose Character is well known, is useless—to you, altogether unnecessary, as you are as well acquainted with Captn Rutherford as I am; I shall only add therefore, that, your favours to him, on this occasion, will be considerd in the light of an obligation conferd on Dr Sir Yr Most Obedt Servt

Go: Washington

